Per Curiam.
Respondent was admitted to practice as an attorney and counselor at law of the State of New York by this court on September 20, 1917. He was convicted of the crime of grand larceny, first degree, in the Albany County *879Court on May 16,1932, and was sentenced to imprisonment in the Albany County Jail for the term of one year. Pursuant to the provisions of section 88, subdivision 3, and section 477 of the Judiciary Law, the respondent must be disbarred, and his name stricken from the roll of attorneys. Hill, P. J., Rhodes, Crapser, Bliss and HefCernan, JJ., concur. Respondent disbarred.